DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed in a request for continued examination on 07 June 2021. Claims 1-2, 5-6, 8-24 and 27-31 are pending in the application; claims 1, 5, 8 and 23 are amended; claim 31 is new; claims 3-4, 7 and 25-26 are cancelled; and claims 17-22 and 29-30 are withdrawn from further consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-16, 23-24, 27-28 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0098689 A1).

Regarding claim 1, Lee discloses a method for wireless communication, comprising: 
receiving an antenna port configuration message, wherein the antenna port configuration message includes antenna port structure information ([0129]-[0133], disclosing the antenna configuration is indicated to the wireless transmit receive unit (WTRU; a.k.a., user equipment (UE)) with a two-dimensional structure; [0145]-[0149] and Table 10 disclosing antenna partitions matrices with elements corresponding to antenna ports can be indicated to the WTRU); 
restricting a set of codebooks to one or more codebook types and a set of codebook type indicator (CTI) values to one or more CTI values ([0145]-[0151] and Tables 10-11 disclosing a subset of the antenna partitions can be selected and indicated to the WTRU. The antenna partitions. A codebook may be established for a set of antenna partitioning matrices. The set of antenna partitioning matrices may be considered as a part of a codebook. The associated codebook may be different for the selected antenna partitioning matrix. A WTRU may determine an associated codebook according to the antenna partitioning or the selected antenna subset. The associated codebook may be different in terms of the number of antenna ports, codebook structure, and/or codebook type. For example a horizontal codebook type, a vertical codebook type, or a composite codebook type); 
identifying, at a user equipment (UE), a CTI that indicates a codebook among the one or more codebook types, wherein the CTI is based at least in part on the one or more CTI values, and wherein the codebook is associated with the antenna port structure information ([0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”); 
selecting a precoding matrix indicator (PMI) based at least in part on the CTI and the one or more codebook types ([0149] A codebook may be established for a set of antenna partitioning matrices. The set of antenna partitioning matrices may be considered as a part of a codebook. A WTRU may report an index for an antenna partitioning matrix and/or a PMI which may be calculated based on the antenna partitioning matrix reported. Table 11 Associated Codebook (Vc) According to the Antenna Partitioning Matrix), 
wherein selecting the PMI based at least in part on the CTI and the one or more codebook types comprises: 
selecting a first PMI associated with a first codebook of the one or more codebook types, or selecting a second PMI associated with a second codebook of the one or more codebook types, or selecting a third PMI associated with a third codebook of the one or more codebook types, or a combination thereof, wherein one or more of selecting the first PMI, selecting the second PMI, or selecting the third PMI is based at least in part on the CTI ([0152]); and 
transmitting, from the UE to a base station, a channel state information (CSI) report including the PMI ([0100]-[0101] disclosing the WTRU sends CSI feedback including the PMI).

Regarding claim 2, Lee discloses the method of claim 1, wherein the CSI report further includes the CTI ([0149] disclosing WTRU may report an index for an antenna partitioning matrix (e.g., CTI) and/or a PMI which may be calculated based on the antenna partitioning matrix reported; [0151] Table 11 shows three types of composite codebooks that may be used according to the antenna partitioning matrix;  [0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”; See also [0194], [0197]-[0201] disclosing component precoder indicator (CPI) reporting which can also be read as corresponding to the CTI).  

Regarding claim 5, Lee discloses the method of claim 1, wherein the codebook comprises: a first vertical codebook associated with a number of rows of a two-dimensional antenna port structure; and a first horizontal codebook associated with a number of columns of the two-dimensional antenna port structure ([0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”; See also [0141] “ If a Kronecker-based codebook for a component codebook is determined as described herein, the sub-component codebook for the horizontal domain wh and/or the sub-component codebook for the vertical domain wv”).  

Regarding claim 6, Lee discloses the method of claim 5, wherein the codebook further comprises: a second codebook associated with a number of polarizations of the two-dimensional antenna port structure ([0141]-[0144], Tables 8 and 9, equations 12 and 13 disclosing polarizations of the Kronecker-based codebook for a component codebook).  

Regarding claim 8, Lee discloses the method of claim 1, further comprising: receiving, at the UE, a bitmap parameter associated with a restricted codebook size to be applied to a first vertical codebook or a first horizontal codebook of the one or more codebook types when restricting the size ([0227]-[0231] disclosing open loop beamforming in which a subset of each component codebook are applied for random precoding by precoder cycling and precoding indexes not selected for random cycling are indicated to the WTRU by RRC or MAC CE).  

Regarding claim 9, Lee discloses the method of claim 1, wherein selecting the PMI is further based at least in part on a rank indicator (RI) ([0097] Each precoding vector/matrix in the codebook W may be used for a rank. The rank may indicate the number of data streams in the spatial domain. Each precoding vector/matrix may have its own index/for a rank. The index/may be used by the WTRU 804 to inform the base station 802 of a preferred precoding vector/matrix index or determined precoding vector/matrix index; [0101] CSI feedback may be reported in the format of rank indicator (RI), precoder matrix index (PMI), and/or channel quality indicator (CQI). The RI and/or PMI may be calculated at a WTRU receiver).  

Regarding claim 10, Lee discloses the method of claim 1, further comprising: aperiodically transmitting a plurality of CSI reports using a physical uplink shared channel (PUSCH) (Table 3, [0100] disclosing The PUSCH reporting may be triggered aperiodically for finer link adaptation. ).  

Regarding claim 11, Lee discloses the method of claim 10, wherein aperiodically transmitting the plurality of CSI reports using the PUSCH comprises: aperiodically transmitting the CTI, a rank indicator (RI), a first vertical PMI, a first horizontal PMI, and a channel quality indicator (CQI) ([0149] disclosing WTRU may report an index for an antenna partitioning matrix (e.g., CTI) and/or a PMI which may be calculated based on the antenna partitioning matrix reported;  [0151] Table 11 shows three types of composite codebooks that may be used according to the antenna partitioning matrix;  [0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”; [0101] “CSI feedback may be reported in the format of rank indicator (RI), precoder matrix index (PMI), and/or channel quality indicator (CQI); See also [0194], [0197]-[0201] disclosing component precoder indicator (CPI) reporting which can also be read as corresponding to the CTI).

Regarding claim 12, Lee discloses the method of claim 1, further comprising: periodically transmitting a plurality of CSI reports using a physical uplink control channel (PUCCH) (Table 3 and [0100] The PUCCH reporting channel may be used for periodic CSI feedback for coarse link adaptation.).  

Regarding claim 13, Lee discloses the method of claim 12, wherein periodically transmitting the plurality of CSI reports using the PUCCH comprises: transmitting, with a first periodicity, a first CSI report encoding a rank indicator (RI) and a first vertical PMI; transmitting, with a second periodicity, a second CSI report encoding a first horizontal PMI; and transmitting, with a third periodicity, a third CSI report encoding a wideband channel quality indicator (CQI) and a second PMI (Fig. 9, [0100]-[0111] and Tables 3 and 4).  

Regarding claim 14, Lee discloses the method of claim 12, wherein periodically transmitting the plurality of CSI reports using the PUCCH comprises: transmitting, with a first periodicity, a first CSI report encoding a rank indicator (RI) and a precoding type indicator (PTI); transmitting, with a second periodicity, a second CSI report encoding one of a first vertical PMI or a first horizontal PMI based at least in part on the PTI; and transmitting, with a third periodicity, a third CSI report encoding a wideband channel quality indicator (CQI), a second PMI, and one of the first horizontal PMI or the first vertical PMI based at least in part on the PTI (Fig. 9, [0100]-[0111] and Tables 3 and 4).  

Regarding claim 15, Lee discloses the method of claim 12, wherein periodically transmitting the plurality of CSI reports using the PUCCH comprises: transmitting, with a first periodicity, a first CSI report encoding a rank indicator (RI) and a precoding type indicator (PTI); transmitting, with a second periodicity, a second CSI report encoding, based at least in part on the PTI, one of a combined first horizontal PMI and first vertical PMI or a combined wideband channel quality indicator (CQI) and a second PMI; and transmitting, at a third periodicity, a third CSI report encoding, based at least in part on the PTI, one of a combined wideband CQI and the second PMI or a combined subband CQI and the second PMI (Fig. 9, [0100]-[0111] and Tables 3 and 4).  

Regarding claim 16, Lee discloses the method of claim 12, wherein transmitting the CSI report comprises: detecting a collision between the CSI report associated with the base station and a second CSI report; determining that a first priority associated with the CSI report is higher than a second priority associated with the second CSI report; dropping the second CSI report; and transmitting, from the UE to the base station, the CSI report including the PMI ([0201] “If a PMI and a CPI are reported in the same subframe, a WTRU may drop the PMI”; [0207] If a PMI and a CPI are reported in the same subframe (not shown), a WTRU may drop the PMI. If a CPI and PTI are reported in the same subframe (not shown), a WTRU may drop the CPI, drop the PTI, or report the CPI and the PTI with joint coding. If a PTI and a PMI are reported in the same subframe, a WTRU may drop the PMI or report the PTI and PMI with joint coding.).  

Regarding claim 31, Lee discloses the method of claim 1, wherein selecting the PMI based at least in part on the CTI comprises: selecting a first vertical PMI associated with a first vertical codebook of the one or more codebook values, or selecting a first horizontal PMI associated with a first horizontal codebook of the one or more codebook values, or selecting a second PMI associated with a second codebook of the one or more codebook values, or a combination thereof, wherein one or more of selecting the first vertical PMI, selecting the first horizontal PMI, or selecting the second PMI is based at least in part on the CTI ([0149] disclosing WTRU may report an index for an antenna partitioning matrix (e.g., CTI) and/or a PMI which may be calculated based on the antenna partitioning matrix reported;  [0151] Table 11 shows three types of composite codebooks that may be used according to the antenna partitioning matrix;  [0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”; [0101] “CSI feedback may be reported in the format of rank indicator (RI), precoder matrix index (PMI), and/or channel quality indicator (CQI)).

Regarding claims 23-24 and 27-28, the claims are directed towards an apparatus for wireless communication, comprising a combination of means for performing the method of claims 1-2, 10 and 12. Lee discloses equivalent means (Fig. 1B, [0041]-[0048]); therefore, claims 23-24 and 27-28 are rejected on the grounds presented above for claims 1-2, 10 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461